Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 2/1/2021, has been entered into the record. 
Claims 1-16 and 19-22 are presented for examination.

Claim Objections
Claim 21 is objected to because of the following informalities:  “the first reflective layer being configured to amplifier a layer energy” should be changed to “the first reflective layer is configured to amplify a laser energy”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the second reflective reflectively" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the second dam" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2018/0013094 A1), hereafter referred to as Kim.

As to claim 21, Kim disclose a display panel motherboard (fig 6A, 600; [0081]) comprising:
a substrate (fig 3, substrate 201; [0079] teaches that the process of motherboard 600 with display panels 700 forms the display panel 200); 

a first encapsulation area (211) positioned between the first display panel and the second display panel ([0062]; between each display panel 700 the encapsulation area of 211 is therebetween);
a first binding area (area 217) positioned on the display panel (200), the first binding area comprising a dense wiring area (216; [0034]); and 
a cutting reserved area positioned between the first encapsulation area and the second panel ([0062]), the cutting area comprise a first reflective layer (layer 213), the first reflective layer being substantially free of wirings (layer 213 does not include substantial wirings), the first reflective layer being configured to amplify a laser energy ([0059] the reflection is the configuration for amplification).  
Kim does not explicitly disclose the orientation of the display panels (fig 2, 200) on the motherboard (fig 6, motherboard 600 with panels 700) shown in figure 6.  Specifically, annotated figure 6 below shows the display panel 200 on the mother board 600 but the disclosure does not explicitly disclose the orientation of the panels 200 on the motherboard 600.  

    PNG
    media_image1.png
    725
    1109
    media_image1.png
    Greyscale

Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to arrange all of the panels 200 on the motherboard 600 in a uniform and vertical array as suggested as panels 700 since this will allow for the design, manufacturing and testing to be simplified such that the locations of the display panels can be more easily identified. 

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No. 2018/0013094 A1), hereafter referred to as .

As to claim 1, Kim discloses a display panel motherboard (fig 6A, 600; [0081]) comprising:
a plurality of display panels (panels 700; [0081]); and 
a cutting reserved area surrounding each of the display panels (fig 6A and fig 7, cutting line CL area including the sealing area CSA shown in figure 3);
wherein at least a portion of the cutting reserved area is provided with a first reflective layer (fig 3, metal pattern 213; [0059]), the first reflective layer being substantially free of wirings (fig 3, metal pattern 213 in the CSA region is free of wirings), and the first reflective layer (213) being configured to amplify a laser energy ([0059]; the reflected laser effectively amplifies the energy of the laser).  
Kim does not disclose that the first reflective layer and a source/drain of the display panel are positioned on a same layer. 
Nonetheless, Huang discloses wherein a first reflective layer (fig 1C, M1) and a source/drain of a display panel are positioned on a same layer (fig 1C, source/drain SE and DE; [0103]). 


As to claim 2, Kim in view of Huang disclose the display panel motherboard according to claim 1 (paragraphs above). 
Kim further discloses wherein the cutting reserved area is at least located on one side of the display panel (fig 6A, cutting lines CL are located 

As to claim 3, Kim in view of Huang disclose the display panel motherboard according to claim 1 (paragraphs above).
Kim further discloses wherein the display panel (fig 3, panel 200) comprises a binding area (area 211), the binding area being located on one side of the display panel (figs 2-3, binding area 211 on sides of display panel 200); and
the cutting reserved area provided with the first reflective layer and the binding area is located on different sides of the display panel (fig 2, cutting lines CL and the binding area 211 are on both the left and right sides of the panel 200). 

As to claim 4, Kim in view of Huang disclose the display panel motherboard according to claim 3 (paragraphs above).
Kim further discloses wherein a side surface of the display panel (fig 2, panel 200) without the binding area and the cutting reserved area are 

As to claim 5, Kim in view of Huang disclose the display panel motherboard according to claim 1 (paragraphs above).
Kim further discloses wherein the first reflective layer (213) comprises a metal reflective layer or a metal alloy reflective layer ([0059]). 

As to claim 6, Kim in view of Huang disclose the display panel motherboard according to claim 1 (paragraphs above).
Kim further discloses wherein the metal source/drain layer is a Ti/Al/Ti laminates or a Mo/Al/Mo laminates ([0046]), therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the metal reflective layer at the same level of the source/drain metal with the same material so that the manufacturing process can be simplified.  

Claims 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Huang and further in view of Kim et al. (US Pub. No. 2018/0033998 A1), hereafter referred to as Kim2.

As to claim 7, Kim in view of Huang disclose the display panel motherboard according to claim 1 (paragraphs above).
Kim in view of Huang do not disclose wherein the display panel further comprises an encapsulation area, the cutting reserved area surrounds the encapsulation area, and a non-display area in the encapsulation area is provided with a second reflection layer. 
Nonetheless, Kim2 discloses wherein a display panel (fig 2A, panel 200) further comprises an encapsulation area (fig 2A, encapsulant layers 217, 218 and 219) and a non-display area (240) in the encapsulation area (217, 218 and 219) is provided with a second reflection layer (261).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation layers of Kim2 in the display panel of Kim in view of Huang in the region such that the cutting reserved area surrounds the encapsulation area since the encapsulation material will help to prevent moisture and contaminates from destroying the organic emission elements of the display. 

As to claim 8, Kim in view of Huang and Kim2 disclose the display panel motherboard according to claim 7 (paragraphs above).

However, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the first reflective layer and the second reflective layer are disposed on a same layer so that the manufacturing process can be simplified.

As to claim 9, Kim in view of Huang disclose the display panel motherboard according to claim 8 (paragraphs above).
Kim further discloses wherein first reflective layer is a metal reflective layer ([0059]) and Kim2 discloses wherein the second reflective layer is a metal reflective layer ([0057]). 

As to claim 10, Kim in view of Huang disclose the display panel motherboard according to claim 1 (paragraphs above).
Kim in view of Huang do not disclose wherein the display panel comprises a thin film encapsulation structure, the thin film encapsulation structure is disposed on the display area and the encapsulation area, and the thin film encapsulation structure has a groove defined at an interval. 
Nonetheless, Kim2 discloses a display panel (fig 2A, 200) comprising a thin film encapsulation structure (layers 217, 218 and 219), the thin film 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation layers of Kim2 in the display panel of Kim in view of Huang in the region such that the cutting reserved area surrounds the encapsulation area since the encapsulation material will help to prevent moisture and contaminates from destroying the organic emission elements of the display. 

As to claim 11, Kim in view of Huang and Kim2 disclose the display panel motherboard according to claim 10 (paragraphs above).
Kim further discloses wherein the display area (220) is provided with a pixel defining layer (layer 206), and Kim2 further discloses the encapsulation area is provided with a first dam and a second dam (dams 280), the first dam and the second dam (280) surround the display area (230), the thin film encapsulation structure comprises at least two inorganic encapsulation layers disposed in a stacked manner (inorganic layers 217 and 219; [0082]), and an organic encapsulation layer disposed between 

As to claim 12, Kim disclose a display panel (200), formed by cutting a display panel motherboard (fig 6A, motherboard 600 with cutting lines CL and panel 700 and display panel labeled 200 in figure 3) Kim in view of Huang disclose claim 1 (paragraphs above), the display panel comprising:
a display area (220). 
Kim in view of Huang do not disclose an encapsulation area, the encapsulation area surrounding an outer circumference of the display area, and having a second reflective layer disposed in the encapsulation area. 
Nonetheless, Kim2 discloses an encapsulation area (layers 217-219), the encapsulation area surrounding an outer circumference of a display area (fig 1-2, display area 230 is surrounded by outer portion of the sealing encapsulation layers 217-219), and having a second reflective layer (layer 261; [0086]) disposed in the encapsulation area (area under layers 217-219). 


As to claim 13, Kim in view of Huang and Kim2 disclose the display panel according to claim 12 (paragraphs above).
Kim further discloses a substrate (201); and 
a cover plate (208) disposed opposite to the substrate (201);
Kim2 further discloses wherein the encapsulation area is formed by an encapsulation layer (layers 217-219), the encapsulation layer bonds a substrate (210) and a cover plate (220);
the substrate (210), the encapsulation layer (217-219), and the cover plate (220) enclose a sealed space disposing a display device (OLED 215), and the encapsulation layer (217-219) is provided with a groove (groove between dams 280), the groove opening faces or faces away from the cover plate (220), and the groove is filled with heat absorbing material (layer 261; [0056]). 


As to claim 14, Kim in view of Huang and Kim2 disclose the display panel according to claim 13 (paragraphs above).
Kim2 further discloses wherein the groove is opened on a surface of the encapsulation layer along an enclosing direction of the encapsulation layer (groove on layers 217-219 between the dams 280 are opened on surface facing the cover 220). 

As to claim 15, Kim in view of Huang and Kim2 disclose the display panel according to claim 13 (paragraphs above).
Kim2 further discloses wherein the encapsulation layer (217-219) is annular (fig 1 the encapsulation layer surrounds the display area), and the groove is disposed adjacent to an outer edge of the encapsulation layer (fig 2A, groove in layers 217-219 is disposed at the outer edge along A-A). 

As to claim 16, Kim in view of Huang and Kim2 disclose the display panel according to claim 13 (paragraphs above).
Kim2 further discloses wherein a thickness of the groove is less than a thickness of the encapsulation layer (fig 2A, thickness of groove of layer 219 is less than the thickness of layers 217-219). 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US Pub. No. 2016/0284781 A1), hereafter referred to as Jiang, in view of Huang and further in view of Kim.

As to claim 19, Jiang discloses a method of manufacturing a display panel (fig 16, steps S01-S11), comprising:
providing a substrate (fig 1, substrate 10 and step S02, providing a substrate);
defining a display area (fig 1, display area 11) and an encapsulation area (area encapsulating the entire substrate) on the substrate (10);
coating a heat absorbing material (step S03; heat absorbing material 13) at an edge of the encapsulation area (edge of the substrate 10 is considered to be the edge of the encapsulation area);

Jiang further discloses cutting along a coating area of the heat absorbing material by using a laser (step S09; [0033] and [0042]). 
Jiang does not disclose coating glass beads on the heat absorbing material, the glass beads covering the entire heat absorbing material.  
Nonetheless, Huang discloses coating glass beads on a heat absorbing material (fig 1C, glass beads in the frit material 13 on the heat absorbing material M1; [0034] and [0037]), the glass beads covering the entire heat absorbing material (fig 1C, frit layer 13 covers all of the metal pattern M1).

Jiang does not disclose wherein the edge of the encapsulation area comprising a first reflective layer substantially free of wirings, the first reflective layer being configured to provide an amplified laser energy, wherein cutting is associated with the amplified laser energy.  
Nonetheless, Kim discloses wherein the cutting edge (CSA) of a display panel (200) comprises a first reflective layer (213) substantially free of wirings (213 is substantially free of wirings), the first reflective layer (213) being configured to provide an amplified laser energy ([0059]), wherein cutting is associated with the amplified laser energy ([0059]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the reflective layer of Kim in the edge seal region of Jiang in view of Huang since this will improve the edge seal of the display by more efficient use of the laser energy.  

As to claim 20, Jiang in view of Huang and Kim disclose the method for manufacturing a display panel according to claim 19 (paragraphs above). 
Jiang further discloses wherein the heat absorbing material liquefies or vaporizes during being laser-cut and after being laser-cut ([0050] the metal layer is cut and the laser causes the metal heat absorbing material to vaporize such that the opening forms). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al. (US Pub. No. 2015/0060806 A1), hereafter referred to as Park.

As to claim 22, Kim disclose the display panel motherboard according to claim 21 (paragraphs above),
further comprising a second reflective layer configured adjacent to the first reflective layer (fig 3, CSA region including the layer 213 on the right side of opening is considered to be the first reflective layer and on the left side of opening 214 is considered to be the second reflective layer; and [0059] multilayer film 213). 

a second overlaying the second reflective reflectively and being adjacent to the first dam;
a first encapsulation layer encapsulating the first dam and partially encapsulating the second dam, the first encapsulation layer comprising inorganic material; and
a second encapsulation layer partially encapsulating the second dam, the second encapsulation layer comprising organic material, wherein an interface between the second encapsulation layer and the second dam provides a barrier against oxygen permeation. 
Nonetheless, Park discloses a first dam overlaying the edge region of a display panel (fig 9, dam 10d and display region AA);
a second overlaying the edge region of the display panel and being adjacent to the first dam (fig 9, second dam 10c);
a first encapsulation layer encapsulating the first dam and partially encapsulating the second dam, the first encapsulation layer comprising inorganic material (inorganic encapsulation layer 22; [0042]); and
a second encapsulation layer partially encapsulating the second dam, the second encapsulation layer comprising organic material (organic 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the dams and encapsulation layers of Park in the display panel of Kim since this will provide protection from external environmental elements while ensuring the outside pads remain exposed.  

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
Applicant argued that the first metal layer of Huang is different from the first reflective layer recited in claim 1.  Specifically, the metal layer may include a plurality of first metal lines configured to supply input signals.  The metal layer of Huang can probably provide some reflection but falls short in amplifying laser energy.  
Examiner disagrees because the primary reference Kim discloses the reflective layer that does not include substantial wirings.  Additionally, .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/8/2021